The instructions complained of in regard to possession of intoxicating liquor were concededly correct and under the evidence in the case were properly given.
The instruction in regard to the definition of carrying liquor about was lately approved of, as given, in the case of State v.Peck, 146 Wash. 101, 261 P. 779.
There was no error in refusing to give the requested instructions, for the reason that in so far as they properly stated the law they were inapplicable to the facts as developed on the trial.
The motion for a new trial was properly denied, for the reason that there was sufficient evidence to justify a conviction.
Affirmed.